Name: Commission Regulation (EC) No 1396/1999 of 28 June 1999 amending Regulation (EC) No 1232/1999 increasing to 300 015 tonnes the quantity of wheat of breadmaking quality held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities29. 6. 1999 L 163/35 COMMISSION REGULATION (EC) No 1396/1999 of 28 June 1999 amending Regulation (EC) No 1232/1999 increasing to 300 015 tonnes the quantity of wheat of breadmaking quality held by the German intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/1999 (2), and in particular Article 5 thereof, (1) Whereas Commission Regulation (EEC) No 2131/ 93 (3), as last amended by Regulation (EC) No 39/ 1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; (2) Whereas Commission Regulation (EC) No 1232/ 1999 (5), opened a standing invitation to tender for the export of 200 006 tonnes of wheat of bread- making quality held by the German intervention agency; whereas, Germany informed the Commis- sion of the intention of its intervention agency to increase by 100 009 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of wheat of breadmaking quality held by the German interven- tion agency for which a standing invitation to tender for export has been opened should be increased to 300 015 tonnes; (3) Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store; whereas Annex I to Regula- tion (EC) No 1232/1999 must therefore be amended; (4) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1232/1999 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 300 015 tonnes of wheat of breadmaking quality to be exported to all third countries. 2. The regions in which the 300 015 tonnes of wheat of breadmaking quality are stored are stated in Annex I to this Regulation.' 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 149, 16.6.1999, p. 15. EN Official Journal of the European Communities 29. 6. 1999L 163/36 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 134 217 Hessen/Rheinland-Pfalz/ Baden-WÃ ¼rttemberg/ Saarland/Bayern 71 692 Berlin/Brandenburg/ Mecklenburg-Vorpommern 25 849 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 68 257'